Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Reply filed by Applicants on 12/17/2020 is hereby acknowledged.  Claims 1-9 are pending.  Claims 3-6 and 8-9 remain withdrawn for being drawn to nonelected subject matter.
Claims 1-2 and 7 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 7 remain rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 and claim 7 recite “a cucumber mutant plant having a single recessive nuclear gene”.  This language is confusing because it is unclear if the claim is requiring only one copy of the gene such as in a heterozygous state, or if the term “single” is referring to the fact that the trait is controlled by a single gene in contrast to a QTL.  A careful reading of the specification indicates that the term is meant to refer to the genetic mode of inheritance which is controlled by a single gene and that the gene must be in its homozygous recessive state in order to confer the trait, but the language of the claim is indefinite with regard to the scope since claim 8 also references identifying the trait in either the heterozygous or homozygous form wherein “single gene” may be interpreted to be referring to the gene in heterozygous form.  Though this would 
Claim 2 depends from claim 1 and is rejected on the same basis.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicants urge that the claims have been amended to indicate that the single recessive nuclear gene for maple-type leaf is a single gene located at the base position of 16383700 to 16385719 (see page 6 of response).
This is not persuasive because it does not clarify whether or not a plant comprising “a single recessive nuclear gene” is referring to a heterozygous or a homozygous plant.  One interpretation is that the claim means that literally only ONE copy is recessive for the gene.  Although this runs counter to the notion of the plant then being described as having a “maple-type” leaf since a recessive gene for controlling the trait would need to be homozygous, or present in two copies, the claim language is still confusing regarding this issue.
Furthermore, Applicants response appears to indicate that the “maple-type leaf” gene is mutated to T at position 859, however, then summarize that TT and AT are common leaf shape and AA is maple-type leaf.  These statements are in direct contradiction with one another, and the record needs to be clarified regarding which allele is the recessive mutation and which is the wild type base. 

Claim Rejections - 35 USC § 112

	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663